Citation Nr: 1332133	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  13-01 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

George R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The Board finds that the opinion provided in the July 2010 VA examination report is not sufficient to make an informed decision on this claim and, therefore, a new opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The examiner concluded that the Veteran's hearing loss was not related to military noise exposure based on her finding that the Veteran's hearing was within normal limits bilaterally at discharge.  However, the examiner did not account for the puretone threshold of 30 decibels (dB) at 500 Hertz in the left ear documented in the December 1971 separation examination report, which indicates hearing loss in the left ear at separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the auditory threshold for normal hearing is from 0 to 20 dB and that higher threshold levels indicate some degree of hearing loss).  The examiner's observation that the puretone threshold shift from 20 dB at enlistment to 30 dB at separation was "within the test retest reliability acceptable range" does not address the fact that a puretone threshold of 30 dB shows abnormal hearing under Hensley.  Thus, a new medical opinion is warranted to account for the left ear hearing loss at separation.

In addition, the examiner did not explain how the Veteran's tinnitus is not related to in-service noise exposure.  The examiner's statement that there are "[n]o specific military related tinnitus complaints" does not explain why she found that the Veteran's current tinnitus is unrelated to noise exposure or acoustic trauma during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  Thus, a new medical opinion is warranted to address the relationship, if any, between the Veteran's tinnitus and his noise exposure during service.

The RO/AMC should also request the August 2013 statement by the Veteran's wife that is referred to in his August 2013 letter and quoted in his September 2013 Informal Hearing Presentation.  Although the Veteran indicated that the letter had been submitted, it is not in the claims file.  Also, the RO/AMC should take this opportunity to obtain any outstanding VA treatment records dated from April 2010 onwards.

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to submit a copy of the August 2013 statement by his wife that is referred to in his August 2013 letter.

2. Obtain any outstanding VA treatment records dating from April 2010 forward and associate them with the file.

3. Return the claims file to the VA audiologist who rendered the July 2010 opinion for a supplemental opinion as to the likelihood of a relationship between the Veteran's hearing loss and tinnitus and his military service.  If that audiologist is not available, a different audiologist may render the opinion.  The following considerations will govern the opinion:

a) The entire claims file and a copy of this REMAND must be made available to the VA audiologist rendering an opinion on this claim.  The audiologist must note in the opinion that the evidence in the claims file has been reviewed.
b) The audiologist must provide an opinion as to whether the Veteran's hearing loss and tinnitus are related to active service, to include military noise exposure.  In rendering this opinion, the examiner must address the following:
i. The Veteran's noise exposure during active service, as established by his exposure to generator noise and duties as an artilleryman.
ii. The Veteran's audiogram in the December 1971 separation examination report showing a puretone threshold of 30 dB at 500 Hertz in the left ear, which indicates some hearing loss at this frequency.
c) The audiologist must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



